1





Exhibit 10.46
[exhibit1046rawlsoffer_image1.jpg]
July 6, 2015


Mike Rawls
Dear Mike:
Congratulations on your promotion to the Executive Vice President of Servicing
effective June1, 2015. I wanted to take this opportunity to formally lay out the
compensation details of your new position


    
Annual Base Salary:
Your base salary will be increased from $350,000 to $375,000.

Bonus Opportunity:
You will be eligible to participate in the Executive Management Incentive Plan
(EMIP). Your maximum annual bonus opportunity will be increased from 250% to
300%. This means that your target bonus opportunity will be increasing from
$525,000 to $675,000.

Off-Cycle Equity:
You will receive a Long Term Incentive award of $150,000 of restricted stock
units of Nationstar Mortgage Holdings Inc., subject to the approval of the
Compensation Committee of the Board of Directors. The units will be granted on
the first day of the month following your hire date and will vest equally over
three years.



Long Term Incentive Opportunity:
Beginning in 2016, you will be eligible for an increased annual equity award
target commensurate with the rest of the Executive Committee.





Severance:
Should Nationstar terminate your employment without cause (to include a Change
in Control), you will be entitled to severance payment of twelve (12) months of
your current salary plus a pro rata portion of your current year bonus at
target; accrued benefits; and continuation of Executive’s coverage under the
Company’s medical plan until the earlier of the period of time it takes
executive to become eligible for the medical benefits program of a new employer
or 12 months from the date of such termination, subject to providing Nationstar
and their affiliates, as applicable, with a signed release of claims in a form
adopted by such company from time to time, which shall contain reasonable and
customary terms and conditions. Severance shall be paid bi-weekly in accordance
with standard payroll practices.



Mike, we look forward to you playing this vital role at Nationstar. Please feel
free to contact me if you have any questions.


Sincerely,


/s/ Jay Bray


Jay Bray
Chief Executive Officer, Nationstar Mortgage

--------------------------------------------------------------------------------


